Holmes, Judge,
delivered the opinion of the court.
This was a demand upon an account for services of the plaintiff’s wife before marriage, originally presented for allowance against the estate of James Grahanij deceased, and finally tried in the St. Louis Circuit Court upon appeal from the Probate Court of St. Louis county, and the plaintiff recovered judgment for the sum of $1,8701 The defendant appeals to this court.
The instructions are not objected to. The only errors complained of refer to the ruling of the court in admitting or excluding testimony. It does not appear to us that there was any material error in this action of the court. The matters excluded or admitted were trivial circumstances, or wholly immaterial. There was no such error as would authorize a reversal of the judgment. Nor are the exceptions of sufficient importance to call for a discussion of them in detail. The merits of the case were determined by the verdict, and cannot be re-examined here.
Judgment affirmed.
The other judges concur.